 

UNITED STATES DISTRICT COURT

ena

SOUTHERN DISTRICT OF NEW YORK IFuspo SONY

MICHAEL CHIARACANE AND LUIS

 

MALDONADO,
Plaintiffs,
Vv.
ORDER
PORT AUTHORITY TRANS-HUDSON
CORPORATION, : 18-CV-2995 (KNF)

Defendant.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

On February 28, 2020, at 3:00 p.m., a telephonic final pretrial conference will be held.
To participate in the conference, the parties shall call (888) 557-8511 and enter access code
4862532.

Dated: New York, New York

 

February 26, 2020 SO ORDERED:
Ihe \ ne , VOR. % Fip
KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

 
